IN THE SUPREME COURT OF TEXAS

                                 No. 04-1040

                          IN RE  KAREN MAYS-HOOPER

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's emergency motion for emergency relief, filed  November
18, 2004, is granted.  The order dated September 21, 2004, in Cause No. 322-
299612-00, styled In The Interest of Joe Edward  Hooper,  a  child,  in  the
322nd District Court of Tarrant County, Texas,  is  stayed  pending  further
order of this Court.

      2.    The real  parties  in  interest  are  requested  to  respond  to
relator's petition for writ of mandamus no later than  3:00  p.m.,  November
29, 2004.

            Done at the City of Austin, this 19th day November 19, 2004.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Nancy J. Vega, Chief Deputy Clerk